                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 SOBEL NETWORK SHIPPING CO.,                           )
 INC.,                                                 )
                                                       )
          Plaintiff,                                   )   Civil Action No: ____________
                                                       )
 v.                                                    )
                                                       )
 SHORES GLOBAL, LLC and                                )
 SHORES EUROPE APS,                                    )
                                                       )
          Defendant.                                   )


                 COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF


         Plaintiff Sobel Network Shipping Co., Inc. hereby asserts the following Complaint against

Defendants Shores Global, LLC and Shores Europe ApS (collectively, the “Parties”), seeking

damages in an amount not less than $107,613.18 in unpaid invoices, attorney’s fees, declaratory

judgment, and other relief. Plaintiff, by and through its undersigned counsel, alleges as follows:

                            PARTIES, JURISDICTION, AND VENUE

         1.       Plaintiff Sobel Network Shipping Co., Inc. (“Sobel” or “Plaintiff”) is a corporation

duly incorporated under the laws of the state of New York, with its principal executive office and

principal place of business at 100 North Centre Avenue, Suite 302, Rockville Centre, New York

11570. Sobel is a licensed Customs Broker and Freight Forwarder that offers supply chain and

logistics solutions to its clients.

         2.       Defendant Shores Global, LLC (“Shores Global”) is a limited liability company

organized under the laws of the state of Florida, with its principal place of business and mailing

address at 440 NW 116th Street, Suite 600, Miami, Florida 33167. Its registered agent is Susan

Sadolin, 440 NW 116th Street, Suite 600, Miami, Florida 33167. Mrs. Sadolin is also Chief
4848-1963-8505
                                                   1
                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 2 of 9




Executive Officer of Shores Global. Shores Global provides hospitality equipment, manufactured

goods, and furniture to various industries.

         3.       Upon information and belief, Defendant Shores Europe ApS (“Shores Europe”) is

a limited liability company organized under the laws of Denmark, with its principal place of

business at H.P. Hanssensgade 42, 6200 Aabenraa, Denmark. Upon information and belief, Susan

Sadolin is the chairperson and director of Shores Europe.

         4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because the matter in controversy exceeds the sum or value of $75,000.00 and because

diversity of citizenship is established. 1

         5.       This Court has personal jurisdiction over both Defendants pursuant to the Terms

and Conditions of Service (the “Terms and Conditions,” discussed infra) governing the

relationship between the parties.

         6.       This Court also has personal jurisdiction over both Defendants pursuant to N.Y.

C.P.L.R. § 302 because each has transacted business within the state of New York by means of

engaging with a New York corporation that operates out of New York.

         7.       Venue is proper in this Court because, pursuant to the Terms and Conditions, any

lawsuit must be brought exclusively in the United States District Court for the Southern District

of New York or the Supreme Court of the State of New York, County of New York. In accordance

with the Terms and Conditions, where there is concurrent jurisdiction (which here, there is), any

action must be brought in this Court.



1
  Sobel is a citizen of New York pursuant to 28 U.S.C. § 1332(c)(1). According to Shores Global’s Articles of
Organization, Shores Global’s members are citizens of Florida. Upon information and belief − and based on a
reasonable inquiry of Shores Europe’s status as a limited liability company − Shores Europe’s members are citizens
of Denmark and Florida.

4848-1963-8505
                                                        2
                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 3 of 9




         8.       Venue is also proper in this Court pursuant to 28 U.S.C. § 1391.

                                    FACTUAL ALLEGATIONS

         9.       In July of 2020, Plaintiff and Defendants, by way of Susan Sadolin, entered into a

business arrangement whereby Defendants agreed to utilize Plaintiff as their primary Customs

Broker, Freight Forwarder, and logistics coordinator for Defendants’ clients for five years starting

on July 15, 2020. The business arrangement was memorialized by the Parties in a business

agreement (the “Agreement”), a true and correct copy of which is attached hereto as Exhibit A.

         10.      In April of 2021, the Parties agreed that the business arrangement should be

terminated.

         11.      Prior to agreeing to terminate the relationship, Plaintiff fully and satisfactorily

performed its obligations pursuant to the Agreement, handling each shipment properly and with

professionalism.

         12.      In exchange for Plaintiff’s performance, Plaintiff sought payment from Defendants

via invoices.

         13.      Since December of 2020, Defendants have received, collectively, twenty-two

invoices from Plaintiff for services Plaintiff rendered.

         14.      Each of these twenty-two invoices remains unpaid.

         15.      On June 18, 2019, Susan Sadolin, acting on behalf of Defendant Shores Global,

signed a Power of Attorney appointing Plaintiff as broker for import clearance and agreed to

Plaintiff’s Terms and Conditions. True and correct copies of the Power of Attorney and Terms and

Conditions are attached hereto as Exhibit B.

         16.      All business Defendants transacted with Plaintiff was (and remains) subject to

Plaintiff’s Terms and Conditions.


4848-1963-8505
                                                   3
                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 4 of 9




         17.      Pursuant to the Terms and Conditions, Defendants have an obligation to pay all

invoices as well as compensate Plaintiff for services rendered and reimburse Plaintiff for any

monies that Plaintiff paid, pays, or shall be obligated to pay regarding Defendants’ transactions.

Specifically, the Terms and Conditions provide:




(Ex. B at 8).

         18.      Pursuant to the Terms and Conditions, unpaid invoices are considered delinquent:




(Id.)

         19.      In the event that invoices become delinquent due to failure to remit payment, the

Terms and Conditions allow Plaintiff to sell Defendants’ property and/or documents to satisfy the

amounts outstanding. The Terms and Conditions provide:




4848-1963-8505
                                                  4
                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 5 of 9




(Id.)

         20.      Pursuant to the Terms and Conditions, Plaintiff is also entitled to attorney’s fees in

the event of Defendants’ failure to pay:




(Id. at 9).

         21.      To date, Defendant Shores Global has failed to remit payment to Plaintiff in an

amount of $37,468.74 in invoices. True and correct copies of the invoices and a statement of

account pertaining to Shores Global are attached hereto as Exhibit C.

         22.      To date, Defendant Shores Europe has failed to remit payment to Plaintiff in an

amount of $70,144.44 in invoices. True and correct copies of the invoices and a statement of

account pertaining to Shores Europe are attached hereto as Exhibit D.

         23.      Plaintiff endeavored to collect the amounts owed to it by Defendants amicably.

         24.      As of today, Defendants have not paid for Plaintiff’s services nor reimbursed

Plaintiff for costs Plaintiff paid on behalf of Defendants, leaving an amount no less than

$107,613.18 outstanding.

         25.      Defendants are, therefore, in breach of their contracts with Plaintiff.
4848-1963-8505
                                                    5
                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 6 of 9




                                          COUNT I
                                     BREACH OF CONTRACT
                                         Shores Global

          26.     Plaintiff adopts by reference all of the allegations as set forth above as if repeated

herein.

          27.     Defendant Shores Global was obligated to pay for services Plaintiff provided to it

under the Parties’ Agreement and in accordance with the Terms and Conditions.

          28.     Defendant Shores Global failed to fulfill its obligation to pay for services Plaintiff

rendered.

          29.     Defendant Shores Global has, therefore, breached the contracts governing its

relationship with Plaintiff.

          30.     As a result of Defendant Shores Global’s breach of contract, Plaintiff has suffered

damages in excess of $37,468.74, plus pre- and post- judgment interest, costs, and attorney’s fees.

                                          COUNT II
                                     BREACH OF CONTRACT
                                         Shores Europe

          31.     Plaintiff adopts by reference all of the allegations as set forth above as if repeated

herein.

          32.     Defendant Shores Europe was obligated to pay for services the Plaintiff provided

to it under the Parties’ Agreement and in accordance with the Terms and Conditions.

          33.     Defendant Shores Europe failed to fulfill its obligation to pay for services Plaintiff

rendered.

          34.     Defendant Shores Europe has, therefore, breached the contracts governing its

relationship with Plaintiff.




4848-1963-8505
                                                    6
                 Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 7 of 9




          35.     As a result of Defendant Shores Europe’s breach of contract, Plaintiff has suffered

damages in excess of $70,144.44, plus pre- and post- judgment interest, costs, and attorney’s fees.


                                                COUNT III
                                            ACCOUNTS STATED
                                               All Defendants

          36.     Plaintiff adopts by reference all of the allegations as set forth above as if repeated

herein.

          37.     Pursuant to the Parties’ Agreement and the Terms of Conditions, Defendants owe

Plaintiff, in exchange for services Plaintiff rendered, a sum certain in invoices that remains unpaid.

          38.     The amounts Defendants owe to Plaintiff are specified and not in dispute.

          39.     Specifically, Defendant Shores Global’s account has an unpaid balance of

$37,468.74, and Defendant Shores Europe’s account has an unpaid balance of $70,144.44.

          40.     Defendants have received invoices setting forth these amounts without objection.

          41.     Plaintiff is therefore entitled to recover the amount of the balance due on

Defendants’ accounts, totaling $107,613.18.

                                             COUNT IV
                                       DECLARATORY JUDGMENT
                                            All Defendants

          42.     Plaintiff adopts by reference all of the allegations as set forth above as if repeated

herein.

          43.     Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and other legal

relations of the Parties.

          44.     The Terms and Conditions provide that, in order to satisfy outstanding invoices,

Plaintiff may enforce any lien it possesses by the sale of Defendants’ property and/or documents.

          45.     Defendant Shores Global currently owes Plaintiff $37,468.74 in unpaid invoices.
4848-1963-8505
                                                    7
                   Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 8 of 9




         46.        Defendant Shores Europe currently owes Plaintiff $70,144.44 in unpaid invoices.

         47.        Plaintiff is entitled to a declaration that Plaintiff has the right and authority to

enforce any lien Plaintiff has by the sale of Defendants’ property and/or documents at a public or

private sale or auction in order to satisfy Defendants’ outstanding invoices, attorneys’ fees, costs

of such a sale, and/or other damages incurred in connection to this matter.

                                          PRAYER FOR RELIEF

         WHEREFORE, premises considered, Plaintiff prays for the following relief:

                 1. That proper process be issued and served upon Defendants, requiring them to

                    appear and answer this Complaint within the time required by law;

                 2. That the Court issue a judgment against Defendants for breach of contract and set-

                    off, and award Plaintiff an amount not less than $107,613.18, to be proven at trial,

                    plus pre-judgment and post-judgment interest at the statutory rate, attorney’s fees,

                    all incidental and consequential damages, and costs;

                 3. That the Court declare that Plaintiff has the right and authority to enforce any lien

                    Plaintiff has by the sale of Defendants’ property and/or document at a public or

                    private sale or auction in order to satisfy Defendants’ outstanding invoices; and

                 4. All other relief to which Plaintiff may be entitled.

                                                           Respectfully submitted,

                                                           /s/ Aron Z. Karabel
                                                           Aron Z. Karabel (No. 4375176)
                                                           WALLER LANSDEN DORTCH & DAVIS, LLP
                                                           511 Union Street, Suite 2700
                                                           Nashville, Tennessee 37219
                                                           (615) 244-6380
                                                           aron.karabel@wallerlaw.com

                                                           Attorney for Plaintiff


4848-1963-8505
                                                      8
                  Case 1:21-cv-04320 Document 1 Filed 05/13/21 Page 9 of 9




                 Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby respectfully
                    demands a trial by jury of all issues triable of right by a jury.




4848-1963-8505
                                                   9
